Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/03/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
NB: For purpose of examination, the examiner is considering claim 10 to depend on claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “CUN” in claims 6, 17 has a totally different meaning. The term is indefinite because the specification does not clearly redefine the term.

Claims 6, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The recitation of "such that" which renders the phrase that follows indefinite because "such" adds ambiguity to the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish et al US2015/0157220.
Regarding claim 6, Fish discloses a wearable device (10) capable of collecting a pulse signal of a user comprising [0038]: at least one module (16) comprising at least one light source (64); a strap (12) extending from the at least one module (16) at an angle such that when the strap (12) is capable to be used to secure the at least one module (16) to a portion of the user's wrist (14), the at least one light source (64) 
Regarding claim 7, wherein the at least one module comprises a first module comprising the at least one light source (64) and a second module comprising at least one photo detector (62)[0080-0081].
Regarding claim 8, pulse signal is detected based on light transmitted through a portion of the user's wrist [0037][sensor unit 28  is used as pulse oximetry].
Regarding claim 9, wherein the portion of the user's wrist is inherently an edge of the user's wrist offset from a longitudinal extension of the user's arm [fig.5].
Regarding claim 10, wherein the at least one module further comprises one or more of an ECG electrode (60), a bio impedance sensor (58), a galvanic skin response sensor (56)[fig.5-7][0075-0097].
Regarding claim 11 , wherein the at least one module comprises an inward facing sensor array and an outward facing sensor array, each of the inward and outward facing sensor arrays comprising at least one ECG electrode (60)[see fig. 5].
Regarding claim 12., wherein the ECG electrode(60) of the inward facing sensor array is capable to contact with a portion of the user's wrist and the ECG electrode of the outward facing sensor(60) is capable of contacting with a portion of a fingertip of the user[see fig.5].
Regarding claim 13, Fish discloses an apparatus capable of determining a physiological parameter of a user [as in fig.1-2,4-5.8-11] comprising:  
an upper module ( see where sensor 56/58 is located)[see fig.5]; a lower module (see where sensor 54/60 is located)[see fig.5]; and                                                                                                                                                                                 a strap(12) configured to secure the upper and lower module to a user's wrist, wherein the upper module comprises a first sensor array(59,48) on an inward facing surface of the module configured for contact with a first targeted area of the user and a second sensor array(56 GSR) on an outward facing surface of the module; wherein the lower module comprises a third sensor array (55) on an inward facing surface of the module capable of contacting with a second targeted area of the user[see fig.5[0078-0081]].
Regarding claim 14, wherein the first targeted area (14U) of the user is located on the outside of the user's arm proximate the user's wrist (14)[see fig.4].
Regarding claim 15, wherein the second targeted area (14R) of the user is located on the inside of the user's arm proximate the user's wrist (14)[See fig.4].
Regarding claim 16, wherein the strap(12) extends from the upper module at an angle such that when it is secured to the user the circumferential extension of the band lies in a plane that is not perpendicular to a line corresponding to the longitudinal extension of the user's arm[See fig.1].
Regarding claim 17, wherein the lower module is located on the strap (12) such that the third sensor array (54) is capable of contacting with the CUN location of the user [see fig.5].
Regarding claim 18, wherein the strap (12) comprises an aperture within which the lower module can slide relative to the longitudinal extension of the strap (12)[see fig.2].
19, wherein the third sensor array(54) comprises at least one light source (64) for illuminating a targeted area of tissue of the user and the first sensor array comprises a photo detector(62) for detecting light transmitted through a portion of the user's tissue[0076,0079,0080,0081].
Regarding claim 20, wherein the first and second sensor arrays each comprise one or more electrodes, the one or more electrodes (60) of the first sensor array capable of contacting at the user's arm to which the apparatus is secured and the one or more electrodes of the second sensor array configured for contact with a fingertip of the user on an opposing arm [see fig.5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Nuovo et al US2015/0335284 discloses a wearable system and methods for measuring physiological data from a device worn about a body part of a user is provided comprising a base module and sensor module [see figures.1-3] and abstract.
(B) Penders et al US2015/0265217 discloses a wearable sensor platform [title]. 
The wearable sensor platform 10 may include a base module 12, a band 16, a clasp 34, a battery 22 and a sensor module 14 coupled to the band 16. In some embodiments, the modules and/or components of the wearable sensor platform 10 may be removable by an end user (e.g., a consumer, a patient, a doctor, etc.). However, in other embodiments, the modules and/or components of the wearable sensor platform 10 are integrated into the wearable sensor platform 10 by the manufacturer and may not be 
	(C) Fish et al US2015/0335283 discloses a device measuring an electrical activity of a heart and being wearable on a body part of a user. The device comprises a strap configurable to be fitted over the body part, and having an interior surface contacting the body part when worn by the user, and an exterior surface facing away from the body part. The device also includes a first sensor that is disposed on the interior surface. The first sensor is configurable to be in contact with the body part. The device also includes a clasp having a second sensor that is electrically insulated from the first sensor. The first sensor and the second sensor receive data indicative of an electrocardiogram (ECG) signal of the user when the clasp holding the strap over the body part contacts a different body part of the user[see fig.1-3 and abstract].
(D)De Kok et al US2015/0265214 discloses a wearable sensor platform 10 may include a base module 18, a band 12, a clasp 34, a battery 22 and a sensor module 16 coupled to the band 12. In some embodiments, the modules and/or components of the wearable sensor platform 10 may be removable by an end user (e.g., a consumer, a patient, a doctor, etc.). However, in other embodiments, the modules and/or components of the wearable sensor platform 10 are integrated into the wearable sensor platform 10 by the manufacturer and may not be intended to be removed by the end user. The wearable sensor platform 10 may be waterproof or water sealed [0033]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.						

/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792                                                                                                                            
/ROLAND DINGA/
Examiner
Art Unit 3762